



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Beckford, 2014 ONCA 66

DATE: 20140124

DOCKET: C54940

Feldman, MacFarland and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dwight Lloyd Beckford

Appellant

Joseph Di Luca, for the appellant

Amy Alyea, for the respondent

Heard and released orally: January 16, 2014

On appeal from the ruling of Justice Nancy M. Mossip
    dated July 20, 2010 and from the conviction entered on February 25, 2011 by
    Justice Bruce Durno of the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The motion judge accepted the affiant police officers evidence.  While
    we may have decided that issue differently, she was alive to the difficulties with
    the officers evidence and in spite of them accepted it.

[2]

In our view, this informant was not an anonymous tipster. He or she was
    known to the police. The affiant officer had met with him or her. His or her
    information was firsthand. He or she knew the appellant and knew that he kept
    guns in the home he shared with his father and grandmother. He or she had seen
    the guns on a number of occasions and knew that the appellant had outstanding
    drug charges, a fact confirmed by the affiant before swearing the ITO.
    Certainly the ITO could and should have been drafted more carefully. There
    should have been no mention of a criminal record. The appellant did not have
    one.

[3]

The other information from CPIC was properly included although the
    manner of its inclusion was somewhat problematic. That information was
    imprecise and this affiant could not speak to how the Toronto Police Service
    put information up on CPIC.  However, in all the circumstances, this error
    would not tip the balance.

[4]

As to the request for a judicial summary, the appellant does not
    challenge the motion judges decision to refuse cross-examination on the issue
    of compensation. Accordingly we see no error in the motion judges refusal to
    provide a judicial summary in circumstances where very few people would have
    had the information this confidential informant had and his or her identity
    could be readily discerned.

[5]

In all the circumstances, it was open to the motion judge to make the
    finding she did. There is no error of law; there is no misapprehension of
    evidence; and she did not fail to consider material evidence. In this court
    deference is owed to her decision and we would not interfere with it.

[6]

The appeal is dismissed.

K. Feldman J.A.

J. MacFarland J.A.

S.E. Pepall J.A.


